Opinion issued December 15, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00557-CV
———————————
IN RE D.M. AND M.M., Children, Appellants

 

 
On Appeal from the 356th District Court
Hardin County, Texas

Trial Court Case No. 47984
 

 
MEMORANDUM OPINION
          On
January 18, 2011, the Clerk of this Court sent appellants a notice that they
had not paid the required appellate fees and allowed them an opportunity to pay
the fees or, if appropriate, file a written document establishing a basis for
exemption from payment of the appellate fees on or before February 7, 2011. See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence). The Clerk notified them that
failure to comply with the deadline for payment of fees or establishing
exemption could result in dismissal of their claim without further notice. Appellants
did not comply with the deadline. Over ten months later, appellants have not
paid the fees, filed a document claiming exemption, made arrangements for the
appellate record, or taken any other action in this case. 
We dismiss this case for failure to
pay appellate fees or establish an exemption from payment of such fees. See Tex. R. App. P.
5 (allowing enforcement of fee requirement), 42.3(c) (authorizing involuntary
dismissal of civil case).
PER CURIAM
 
Panel
consists of Justices Jennings, Sharp, and Brown.